                 Case 19-10210-LSS             Doc 818        Filed 09/03/19        Page 1 of 8



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                              Chapter 11
In re
                                                              Case No.: 19-10210 (LSS)
CR Holding Liquidating, Inc., et al.,1
                                                              (Jointly Administered)
                           Debtors.                            Hearing Date: 9/23/2019 at 11:00 a.m. (ET)
                                                               Objection Deadline: 9/16/2019 at 4:00 p.m. (ET)


            DEBTORS’ MOTION FOR AN ORDER EXTENDING EXCLUSIVE
         PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
        THERETO PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE

         CR Holding Liquidating, Inc. and its affiliated debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases, by their undersigned

counsel, hereby move (the “Motion”), pursuant to section 1121(d) of the United States Code, 11

U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), Rule 9006 the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9006-2 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), for entry of an order, substantially in the form annexed hereto as

Exhibit A, extending the Debtors’ exclusive periods to file a chapter 11 plan or plans (the

“Exclusive Filing Period”) and to solicit acceptances of such plan(s) (the “Exclusive Solicitation

Period” and, together with the Exclusive Filing Period, the “Exclusive Periods”) for

approximately 90 days through and including December 2, 2019 and January 29, 2020,

respectively. In support of this Motion, the Debtors respectfully represent as follows:

1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: CR
Holding Liquidating Inc. (f/k/a Charlotte Russe Holding Inc.) (4325); CR Holdings Liquidating Corporation (f/k/a
Charlotte Russe Holdings Corporation) (1045); CR Intermediate Liquidating Corporation (f/k/a Charlotte Russe
Intermediate Corporation) (6345); CR Enterprise Liquidating, Inc. (f/k/a Charlotte Russe Enterprise, Inc.) (2527);
CR Liquidating, Inc. (f/k/a Charlotte Russe, Inc.) (0505); CR Merchandising Liquidating, Inc. (f/k/a Charlotte Russe
Merchandising, Inc.) (9453); and CR Administration Liquidating, Inc. (f/k/a Charlotte Russe Administration, Inc.)
(9456). The Debtors’ mailing address is 3111 Camino Del Rio N., Suite 400 San Diego, CA 92108.


23578318.1
              Case 19-10210-LSS           Doc 818     Filed 09/03/19   Page 2 of 8



                                         JURISDICTION

        1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and

157 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This matter is a core proceeding pursuant

to 28 U.S.C. § 157(b).

        2.     Venue of these cases in this District is proper pursuant to 28 U.S.C. §§ 1408 and

1409.

        3.     Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure for The United States Bankruptcy Court District of Delaware (the “Local Rules”), the

Debtors consent to entry of a final judgment or order with respect to this Motion if it is

determined that the Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

        4.     The statutory bases for the relief requested herein are sections 105(a) and 1121(d)

of the Bankruptcy Code, together with Bankruptcy Rule 9006(b)(1) and Local Rule 9006-2.

                                         BACKGROUND

        5.     On February 3, 2019 (the “Petition Date”), each of the Debtors commenced a

voluntary case under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors-in-possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code.

        6.     On February 14, 2019, Region 3 of the Office of the United States Trustee

appointed a seven-member Official Committee of Unsecured Creditors (the “Committee”). No

trustee or examiner has been appointed.




                                                  2
                 Case 19-10210-LSS            Doc 818       Filed 09/03/19        Page 3 of 8



        7.       The Debtors’ Exclusive Filing Period and Exclusive Solicitation Period pursuant

to Bankruptcy Code section 1121 currently expire on September 3, 2019 and October 31, 2019,

respectively.2

                                          RELIEF REQUESTED

        8.       By this Motion, the Debtors respectfully request, pursuant to section 1121(d) of

the Bankruptcy Code, that: (a) the Exclusive Filing Period be extended through and including

December 2, 2019; and (b) the Exclusive Solicitation Period be extended through and including

January 29, 2020. This is the Debtors’ second request for an extension of the Exclusive Periods.

The Debtors also request that such extensions be without prejudice to their rights to request

further extensions or to seek other appropriate relief.

                                  BASIS FOR RELIEF REQUESTED

        A.       Section 1121(a) of the Bankruptcy Code Permits the Court to Extend the
                 Exclusive Periods for “Cause”

        9.       The exclusive periods under section 1121(b) of the Bankruptcy Code are intended

to afford debtors the opportunity to propose a chapter 11 plan and to solicit acceptances of such

plan without the deterioration and disruption to the debtors’ business operations that might be

caused by the filing of competing plans by non-debtor parties. In circumstances where, as here,

the initial Exclusive Periods prove to be an insufficient time frame to confirm a meaningful

chapter 11 plan, section 1121(d) of the Bankruptcy Code allows the Court to extend the Debtors’

Exclusive Periods for “cause.”

        10.      It is well established that the decision to extend the Exclusive Periods is left to the

sound discretion of the Court and should be based upon the facts and circumstances of a


2
  Under Local Rule 9006-2, the Debtors’ Exclusive Periods “shall automatically be extended until the Court acts on
the Motion, without the necessity for the entry of a bridge order.” Del. Bankr. L.R. 9006-2.


                                                        3
              Case 19-10210-LSS         Doc 818      Filed 09/03/19     Page 4 of 8



particular case. See 203 N. LaSalle St. P’ship v. Bank of Am., N.A., 1999 U.S. Dist. LEXIS

19425, *12 (N.D. Ill. 1999); First Am. Bank of New York v. Sw. Gloves and Safety Equip., Inc.,

64 B.R. 963, 965 (D. Del. 1986).

       11.     When determining whether cause exists for an extension of the Exclusive Periods,

courts have relied on a variety of factors, each of which may provide sufficient grounds for

extending the periods. Factors considered by the courts in making such a determination have

included: (1) the size and complexity of the case; (2) the necessity of sufficient time to negotiate

and prepare adequate information; (3) the existence of good faith progress toward reorganization;

(4) whether the debtor is paying its debts as they come due; (5) whether the debtor has

demonstrated reasonable prospects for filing a viable plan; (6) whether the debtor has made

progress in negotiating with creditors; (7) the length of time the case has been pending; (8)

whether the debtor is seeking the extension to pressure creditors; and (9) whether unresolved

contingencies exist. See, e.g., Cont’l Cas. Co. v. Burns & Roe Enters., Inc., 2005 U.S. Dist.

LEXIS 26247, at *11-12 (D.N.J. 2005); In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176,

184 (Bankr. D.N.J. 2002).

       12.     The application of these factors to the facts and circumstances of these chapter 11

cases demonstrates that the requested extensions are both appropriate and necessary to afford the

Debtors with time to file, solicit and confirm a chapter 11 plan.

       B.      Cause Exists for an Extension of the Debtors’ Exclusive Periods

               i.      The Size and Complexity of these Cases Necessitate Additional
                       Time (Factors 1 and 2)

       13.     These chapter 11 cases have presented various complex and time-consuming

issues, including conducting store closing sales with respect to all of the Debtors’ stores,

obtaining approval of separate sales of the intellectual property related to each of the “Charlotte


                                                 4
              Case 19-10210-LSS         Doc 818      Filed 09/03/19    Page 5 of 8



Russe” and “Peek” brands, and attending to myriad other matters. These issues have required the

full focus of the Debtors and their professionals since the Petition Date. The Debtors’ efforts

throughout these chapter 11 cases have been focused upon the execution of a comprehensive

effort to maximize the value of the Debtors’ assets for the benefit of their creditors. In light of

the complexity of these chapter 11 cases and the significant progress made thus far, the

extensions requested herein are necessary to allow the negotiation, filing, solicitation and

confirmation of a chapter 11 plan.

               ii.    The Debtors Have Made Substantial, Good-Faith Progress
                      Toward an Ultimate Resolution of these Cases (Factors 3 and
                      5, 6, and 8)

       14.     As described above, in the relatively short duration of these cases, the Debtors

have made substantial progress. The Debtors have already conducted and concluded multiple

sale processes to maximize the value of their assets. Throughout this process, the Debtors have

worked, and continue to work, diligently with the multiple parties, including their remaining

secured creditors, prepetition lenders, and the Committee to negotiate terms of a plan of

liquidation, which the Debtors believe will provide the framework for the ultimate disposition of

these chapter 11 cases, and have acted in good faith in order to achieve the most value from their

assets. The Debtors have no ulterior motive and are in no way seeking an extension to pressure

creditors. Rather, the extensions are sought to negotiate a plan that will have the support of the

Committee and all voting classes.

       15.     Extension of the Exclusive Periods for the purpose of filing, soliciting and

confirming a plan without the distraction, cost, and delay of competing plans is completely

consistent with the goals of the Exclusive Periods. See In re Texaco, Inc., 81 B.R. 806, 809




                                                 5
              Case 19-10210-LSS          Doc 818      Filed 09/03/19     Page 6 of 8



(Bankr. S.D.N.Y. 1988) (stating purpose of exclusivity is to enable debtors to negotiate plans

without undue interruption).

               iii.    The Debtors Have and Will Continue to Pay Postpetition
                       Administrative Expenses as They Come Due (Factor 4)

       16.     Since filing these chapter 11 cases, the Debtors have taken numerous affirmative

steps to reduce costs and ensure that administrative expenses are paid. The Debtors respectfully

submit that, under the relevant facts and circumstances, the requested extension of the Exclusive

Periods will not prejudice the legitimate interests of creditors, as the Debtors continue to make

timely payment on their undisputed post-petition obligations.

               iv.     The Debtors’ Cases Have Been Pending for Less Than Four
                       Months (Factor 7)

       17.     Although these chapter 11 cases are only approximately seven months old, they

have been quickly progressing towards an orderly and comprehensive conclusion. As set forth

above, the Debtors have already made significant steps towards resolution of these cases. In

light of the relatively short duration of these cases, the Debtors submit that the requested

extension is reasonable and appropriate.

       C.      Allowing Exclusivity to Lapse Would Harm the Debtors’ Estates

       18.     Termination of the Exclusive Periods would adversely impact the progress of

these chapter 11 cases. Not extending, and thus terminating, exclusivity would permit any party

in interest to propose a plan and frustrate the efforts to date of the Debtors and their principal

stakeholders. This would foster a chaotic environment with no central focus and threaten the

Debtors’ efforts to maximize the value of the estates for the benefit of the Debtors’ creditors.

Moreover, the Exclusive Periods should be extended for a duration sufficient to ensure that, if

confirmation of a plan should be denied for any reason, the parties will have sufficient time

thereafter to reassess and pursue all alternative options with respect to these chapter 11 cases.

                                                  6
              Case 19-10210-LSS         Doc 818      Filed 09/03/19    Page 7 of 8



       19.     Based upon the foregoing, the Debtors respectfully submit that cause exists in

these cases to extend the Exclusive Periods pursuant to section 1121(d) of the Bankruptcy Code.

                                            NOTICE

       20.     Notice of this Motion will be given to the following parties or, in lieu thereof, to

their counsel: (i) the U.S. Trustee; (ii) the Committee; (iii) Bank of America, N.A., as

administrative agent under the Debtors’ prepetition revolving and debtor-in-possession credit

facilities; (iv) Jefferies Finance LLC, as administrative agent under the Debtors’ prepetition term

facility; and (v) any other party that has requested notice pursuant to Bankruptcy Rule 2002. In

light of the nature of the relief requested in this Motion, the Debtors respectfully submit that no

further notice is necessary.

                                        CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court grant the relief requested

herein and such other and further relief as the Court may deem just and proper.




                                                 7
             Case 19-10210-LSS   Doc 818   Filed 09/03/19   Page 8 of 8




Dated:   September 3, 2019
                                    BAYARD, P.A.

                                    /s/ Daniel N. Brogan
                                    Justin R. Alberto (No. 5126)
                                    Erin R. Fay (No. 5268)
                                    Daniel N. Brogan (No. 5723)
                                    600 North King Street, Suite 400
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 655-5000
                                    Facsimile: (302) 658-6395
                                    Email: jalberto@bayardlaw.com
                                            efay@bayardlaw.com
                                            dbrogan@bayardlaw.com

                                           - and -

                                    COOLEY LLP
                                    Seth Van Aalten
                                    Michael Klein
                                    Summer M. McKee
                                    55 Hudson Yards
                                    New York, New York 10001
                                    Telephone: (212) 479-6000
                                    Facsimile: (212) 479-6275
                                    Email: svanaalten@cooley.com
                                           mklein@cooley.com
                                           smckee@cooley.com

                                    Co-Counsel for the Debtors and Debtors-in-
                                    Possession




                                       8
